Citation Nr: 0023364	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-38 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to the assignment of a higher disability for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which granted service connection 
for PTSD and assigned a 30 percent disability rating 
therefore.  This issue was previously before the Board in 
December 1999, at which time the matter was remanded to the 
RO for additional development.  This issue has since been 
returned to the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected PTSD is not shown to be 
productive of more than definite social or industrial 
impairment; or more than occupational and social impairment, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
rating in excess of 30 percent for PTSD, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Codes 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veteran's Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA treatment records, and 
the veteran's written statements.  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Pursuant to a November 1996 rating decision, the veteran was 
initially granted service connection for PTSD and assigned a 
30 percent disability rating, which has remained in effect 
ever since.  The veteran claims that the symptomatology 
associated with his PTSD entitles him to a disability rating 
in excess of 30 percent.

A May 1996 VA psychiatric outpatient initial evaluation 
record states that the veteran reported increased stress in 
his life, with increased recollections of his wartime 
experiences in Vietnam.  Sleep, energy, memory, and 
concentration were reported to be decreased.  The veteran 
reported his mood was sad, anxious, and angry, and he 
reported intrusive thoughts, nightmares, hyperarousal, and 
emotional numbing.  Objectively, the veteran was restless, 
labile, depressed, and anxious.  His speech was normal, 
thinking was logical, and insight and judgment were fair.  
The assessment stated that the veteran reported symptoms 
consistent with PTSD and mild to moderate depression, with a 
distant history of alcohol dependence.  The diagnosis was as 
follows: rule out PTSD; alcohol dependence; daily cannabis 
use; and a global assessment of functioning score (GAF) of 
55.  

A May 1996 VA report of psychological testing recounts the 
veteran's reported recent stressors and combat history.  
Mental status examination was generally normal, but his mood 
was euthymic, with an anxious or mildly depressed tone to it, 
attention and concentration was fair to adequate (as he 
sometimes lost track of the questions), and insight and 
judgment were fair.  The examiner's interpretation of the 
test results found the veteran was under mild to moderate 
mental distress, characterized by depression, anxiety, lack 
of self-confidence, and significant PTSD symptomatology.  
Overall, it was opined that the testing and interview 
indicate that the veteran likely meets the diagnostic 
criteria for PTSD, and that his depressive symptomatology 
appeared related to his combat recollections as well as 
current stressors.  The diagnosis included probable PTSD, 
probable major depressive disorder, rule out alcohol 
dependence (in full remission), passive-dependent traits, and 
a current GAF of 58 (average GAF of 64 for the prior year).  

A May 1996 VA clinical record noted that the above 
psychological test results were valid and were suggestive of 
PTSD and significant depression.  The diagnosis included 
probable PTSD.  

A June 1996 VA outpatient clinical record concluded that the 
veteran did not meet the criteria for a PTSD diagnosis.  VA 
outpatient clinical records for the period July 1996 to 
February 1997 show that the veteran complained of numerous 
stressors in his life and received psychotherapy treatments.  
These records also included numerous assessments or diagnoses 
of various psychiatric disorders, including PTSD. 

An August 1996 psychological examination report recounts the 
veteran's reported traumatic experiences from service.  
Restricted range of mood was observed, although it was not 
clear to the examiner if this was due to his daily marijuana 
use or other sources.  The veteran exhibited signs of 
avoiding thoughts and feelings, having diminished interests, 
a sense of foreshortened future, hypervigilance, exaggerated 
startle response.  Irritability, sleep difficulty, and lack 
of concentration did not appear to be significant.  In 
reviewing the psychiatric records contained in the file, the 
examiner commented that the veteran's feelings of anxiety, 
depression, suspicion, and anger are long-standing and 
stable.  His diagnoses included the following: PTSD, chronic 
and mild; past alcohol abuse/dependence; and probable 
cannabis use.  

A separate August 1996 VA psychiatric examination report 
states that the veteran's claims folder and medical records 
were reviewed.  The veteran complained of sleep difficulty, 
which is contributed to by nightmares two to three times a 
week.  The veteran further complained of feeling detached, 
keeping to himself, and of difficulty with fostering a close 
relationship to his family, while being dependent on his 
wife.  Objectively, the veteran's affect was appropriate to 
slightly depressed.  The diagnoses were as follows: mild 
PTSD; depressive disorder, not otherwise specified; alcohol 
abuse, in remission; current marijuana abuse; and a GAF of 
60.

VA psychiatric service records for the period January 1997 to 
December 1997 focussed primarily on providing the veteran and 
his spouse with marriage/relationship counseling.  Additional 
VA psychiatric service records for the period January 1997 to 
January 2000 further show that the veteran received 
individual psychotherapy.  These records reveal that the 
veteran was dealing fairly well, overall, with his marital 
problems, difficulty with work, sleep impairment, and mood 
problems.

An April 1999 VA psychiatric examination report states that 
the veteran's claims folder and medical records were 
reviewed, and the examiner noted that he had seen and 
evaluated the veteran in 1996.  The veteran stated that he 
has been looking after his mother and that he had his 
daughter and grandchild living with him.  The veteran was 
also working, but was experiencing sleep impairment 
associated with war-related nightmares and sweats once a 
week.  He also complained that he was not close with anybody 
outside his family.  Objectively, the veteran was reasonably 
neat in appearance, pleasant, oriented, alert, and 
cooperative.  Affect was appropriate, but slightly 
constricted.  Speech was normal, intellectual functioning was 
grossly intact, and there was no evidence of current 
psychosis, but there were feelings of depression and 
occasional tearfulness.  The diagnoses were mild PTSD, 
depressive disorder not otherwise specified, alcohol abuse in 
remission, minor marijuana abuse, and a GAF of 60. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board has carefully 
examined the entire record and finds that the disability 
rating assigned for the veteran's PTSD by the RO accurately 
reflects the relative severity of his disability at any given 
time, consistent with the requirements of Fenderson.  

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this case has 
been pending since March 1995, the veteran's claim the 
assignment of a higher disability rating for PTSD will be 
considered under the criteria in effect prior to and after 
November 7, 1996.

Prior to November 7, 1996, a 10 percent disability rating for 
PTSD was for assignment when symptoms were less than the 
criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating for PTSD was for 
assignment when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating for 
PTSD was for assignment when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In determining whether a 30 percent or 50 percent disability 
rating is appropriate, it is pertinent to note that, in Hood 
v. Brown, 4 Vet. App. 301 (1993), the Court stated that the 
term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, where as the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of VA concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C. § 7104(c) (West1991).  

Under the revised schedular criteria, a 10 percent disability 
rating is for assignment when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during times of stress, or when 
symptoms are controlled by continuous medication; a 30 
percent disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

After review of the evidence of record and the applicable 
laws and regulations, the Board concludes that under either 
the old or new rating criteria, the veteran's PTSD 
symptomatology has remained stable and commensurate with the 
assigned disability rating of 30 percent, and that a 
disability rating in excess of 30 percent is not warranted.

Although the medical record consistently reflects that the 
veteran has been suffering from symptoms of sleep impairment 
and instances of anxiety and depressed mood for several 
years, the veteran has otherwise maintained a close 
relationship with his family and maintained steady 
employment.  Indeed, the veteran's PTSD has consistently been 
characterized as mild or mild to moderate in degree.  
Furthermore, the veteran's GAF scores have ranged between 55 
and 64.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (hereinafter "DSM-IV"), a GAF of 
51-60 indicates "[m]oderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  A GAF of 61-70 indicates "[s]ome mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  

Overall, these descriptions, considered in conjunction with 
the specific symptomatology detailed during this period, 
supports the conclusion that a rating in excess of 30 percent 
is not warranted.  Under the old criteria, the evidence shows 
that the veteran's PTSD manifests symptomatology that more 
closely approximates "definite" rather than "considerable" 
impairment (i.e., the veteran's impairment was less than 
rather large).  Under the revised criteria, the veteran's 
PTSD manifested symptomatology more closely approximates the 
criteria for a 30 percent disability rating, because although 
there was evidence of anxiety, depressed mood, chronic sleep 
impairment, disturbances of motivation and mood, and some 
difficulty in establishing and maintaining effective work and 
social relationships, the veteran has been otherwise employed 
and generally function satisfactorily, and there has been no 
evidence of: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory; impaired 
judgment; or impaired abstract thinking.

Thus, as the veteran's symptoms have been characterized as 
being mild or mild to moderate, the Board finds that, under 
either the old or revised criteria of Diagnostic Code 9411, 
the PTSD symptoms exhibited by the veteran more closely 
approximate the 30 percent disability ratings assigned. 

In reaching this determination, the Board acknowledges the 
veteran's written contentions and does not doubt that his 
PTSD is productive of social and industrial impairment.  
However, based on the evidence pertinent to the level of the 
veteran's disability, the Board finds that the current 30 
percent rating accurately reflects the level of impairment 
since service connection for PTSD was granted, and that the 
preponderance of the evidence is against entitlement to a 
higher rating at this time.  The veteran may always advance a 
claim for an increased rating should his PTSD increase in 
severity in the future. 

In addition, the Board finds, as did the RO, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
has considered the history of the veteran's disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1, 4.2, and finds that there has been no 
showing by the veteran that his PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

